421 So. 2d 1082 (1982)
Daniel DENHAM and Georald Denham, Appellants,
v.
STATE of Florida, Appellee.
No. 82-186.
District Court of Appeal of Florida, Fourth District.
September 1, 1982.
Rehearing Denied December 9, 1982.
Craig S. Dyer of Shaffner, Shaffner & Dyer, P.A., Fort Lauderdale, for appellants.
Jim Smith, Atty. Gen., Tallahassee, and Andrea T. Mohel, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellants were convicted of attempted murder and possession of a firearm while engaged in a criminal offense. We affirm.
After a review of the briefs and record, we find the points urged on appeal lacking in merit. Appellants contend they were improperly prevented from exercising a "back-strike" against a prospective juror. We find that this issue was not properly preserved for appeal but in passing note that prospective jurors may be challenged at any time before the jury is sworn to try the case. See Florida Rule of Criminal Procedure 3.310 and Knee v. State, 294 So. 2d 411 (Fla. 4th DCA 1974). "Backstriking" or back-challenging should not be prohibited by a trial court. The appellants' convictions are hereby affirmed.
AFFIRMED.
DOWNEY, ANSTEAD and BERANEK, JJ., concur.